acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum tl-n-3284-98 date sep sca released to assistant district_counsel kansas-missouri district cc msr ksm kcy attention dale p kensinger from assistant chief_counsel employee_benefits and exempt_organizations cc ebeo subject significant service_center advice this responds to your request for significant advice dated date regarding whether amounts received for services performed in a work release program or while at a halfway house qualify as earned_income for purposes of the earned_income_tax_credit eic under sec_32 of the internal_revenue_code disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in paragraphs iii d and iv a of part of the ccdm see office_of_chief_counsel notice dated date regarding service_center advice procedures this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue whether amounts received for services performed in a work release program or while at a halfway house are earned_income for purposes of the eic conclusion amounts received for services performed in a work release program or while at a halfway house are amounts received while the individual is an inmate at a penal institution those amounts are excluded from the definition of earned_income under sec_32 of the code law and analysis sec_32 of the code allows an eic in the case of an eligible_individual generally the amount of the eic is based on earned_income earned_income is defined in sec_32 of the code to include wages salaries tips and other employee compensation amounts received for services provided by an individual while the individual is an inmate at a penal institution are excluded from the definition of earned_income by sec_32 of the code sec_32 of the code was added by sec_723 of the uruguay round agreements act publaw_103_465 enacted on date the ways_and_means_committee report and the senate_finance_committee report contain an identical explanation of this addition the eitc is designed to alleviate poverty and to provide work incentives to low-income individuals because of the compulsory nature of much of the work performed by prison inmates it does not further the objectives of the eitc to include in earned_income for eitc calculations any amounts paid for inmates’ services see h_r rep part i 103d cong 2d sess s rep 103d cong 2d sess although not defined in sec_32 of the code or its legislative_history the phrase penal institution is a generic term that includes places of confinement for individuals convicted of a crime such as jails prisons workhouses and other correctional facilities see black’s law dictionary 6th ed amjur 2d sec_2 and supp an inmate is a person confined to a prison penitentiary or penal institution see black’s law dictionary 6th ed no case law arising under sec_32 of the code addresses the issue of whether amounts received for services performed through a work release program or while at a halfway house are considered earned_income however discussions of these programs in other contexts provide guidance on this issue revrul_75_325 1975_2_cb_415 concerns the status of prison inmates who performed services for federal prison industries inc by authority of the president and congress the corporation was required to provide employment for all inmates in penal and correctional facilities inmates were paid a sub-minimum wage pursuant to the fair labor standards act of and were subject_to disciplinary action for refusing to work the service held that the relationship between the inmates and federal prison industries inc arises from the incarceration of the inmates and the legal duty_of the corporation to provide rehabilitative labor accordingly the service held that there was no legal relationship of employer and employee for federal employment_tax purposes in cases considering whether there is a violation of due process when an individual is transferred out of a work release program or halfway house courts indicate that an individual who participates in a work release program or is transferred to a halfway house is still an inmate under confinement even though that individual is allowed to leave the prison facilities to work through the work release program or through the halfway house these cases also indicate that the individual has not been released from the penal institution the imposed sentence has not ended and the individual can be returned to the general prison population for violation of the work release program or halfway house rules see generally 813_f2d_1 1st cir 758_f2d_1416 11th cir 880_fsupp_928 d c mass although an individual may be allowed to participate in a work release program those individuals are still confined to the penal institution and must return to the penal institution when not performing services although the work performed by those individuals is not performed at the penal institution itself it is performed while the individual is an inmate at a penal institution neither sec_32 of the code nor its legislative_history suggests that the place where the work is performed is relevant to a determination of whether the services are provided while the individual is an inmate at a penal institution thus any payments received by the inmate while performing services in a work release program are amounts received while the individual is an inmate at a penal institution those amounts are excluded from the definition of earned_income under sec_32 of the code with respect to individuals transferred to a halfway house those individuals have not been released from their sentences can be returned to the prison facility and are usually required to perform services although these individuals are not confined to a prison jail or penitentiary they are confined to the halfway house for the remainder of their sentence thus a halfway house falls within the general definition of a penal institution accordingly any amounts received for services performed by an inmate while at a halfway house are amounts received for services performed while at a penal institution those amounts are excluded from the definition of earned_income under sec_32 of the code if you have any questions regarding this memorandum please call assistant chief_counsel employee_benefits and exempt_organizations by s mark schwimmer chief branch
